DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and arguments have been reviewed.   The rejection below is modified to add the Mittal reference which shows mapping of data received at cluster lead nodes in a sensor network.
With regard to the previous USC 101 rejection, the addition of the “generate a mapping of the first environmental characteristic” is considered to integrate the judicial exception into a practical application making the claims patentable under USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over “APTEEN: A Hybrid Protocol for Efficient Routing and Comprehensive Information Retrieval in Wireless Sensor Networks” by Manjeshwar et al in view of “Data Clustering In Wireless Sensor Network Implemented On Self Organization Feature Map (SOFM) Neural Network” by Mittal et al.
Referring to claim 1, Manjeshwar shows an information handling system comprising: a processor (Figure 1, Mobile Sensor Node containing a processor); one or more sensors, coupled to the processor (Introduction:  “extremely small, low powered sensing devices equipped with programmable computers, multiple parameter sensing, and wireless communication capability”), and configured to measure a first environmental characteristic (Introduction: “Each tiny sensor has a sensing module, a computing module, memory and a wireless communication module”, temperature sensing at the top of page 2); a wireless network interface, coupled to the processor, and configured to communicate with a wireless mesh network in a data center (“wireless communication module” above); the wireless mesh network enabling the information handling system to communicate with other nodes of the wireless mesh network using a message-oriented protocol (page 7, column 2, “To overcome the drawbacks of TEEN we incorporated the periodic data transmission to form APTEEN”); and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium coupled to the processor, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured to cause the processor to collect data associated with the first environmental characteristic from the one or more sensors (“In LEACH [9], sensed data is sent to CHs periodically, and after aggregation, data is passed on to the BS for storing the information.”), transmit the data associated with the first environmental characteristic to a cluster lead node using the wireless network interface, wherein the information handling system is a member of a local cluster of nodes in the wireless mesh network and the cluster lead node is the lead node of the local cluster of nodes (“data is sent to CHs periodically”), and transmit a first threshold exceeded message to the cluster lead node when the data associated with the first environmental characteristic exceeds a threshold associated with the first environmental characteristic (Page 4 describing the APTEEN model shows node reports being sent when the data itself exceeds certain thresholds, or absent the trigger, at the count time).
Manjeshwar does not specifically show wherein the cluster lead node uses the data associated with the first environmental characteristic and the first threshold exceeded message to generate a mapping of the first environmental characteristic.
It is noted that there does not appear to be any link between this mapping any the previous steps including the threshold exceeded.   The claim language states only “uses the data associated with”, not in response to or otherwise related to the first threshold exceeded message.
Mittal shows wherein a cluster lead node generates a mapping of an environmental characteristic using data received from non cluster lead nodes (Page 206, paragraph IV Conclusion, Figure 4, and maps on page 205).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create mapping using the data received from at the cluster lead node of Manjeshwar because it results in network communication becoming “less bulky and hence gets faster”, “energy consumption is also affected, which also gets reduced at a greater rate” and this all results in “an energy efficient wireless sensor network” (Mittal, page 206, IC Conclusion).  

Referring to claim 2, Manjeshwar shows wherein the first environmental characteristic comprises one of processor temperature; air inlet temperature; exhaust temperature; ambient temperature (Page 2 shows temperatures around a factory); humidity; and fan speed.
Referring to claim 4, Manjeshwar shows wherein the cluster lead node is configured to communicate directly with each node in the local cluster of nodes and directly with cluster lead nodes of neighboring clusters (Figure 2, Hierarchical clustering shows lead nodes connected to other lead nodes of neighboring clusters).
Referring to claim 5, Manjeshwar shows wherein the cluster lead node is further configured to communicate with a data center management server (Page 1:  “The only difference here is the presence of a powerful Base Station (BS), which can directly access any or all sensors in the region as well as has adequate storage capacity to hold the data from the sensors. The user would expect to be able to query the network through the BS”).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over over “APTEEN: A Hybrid Protocol for Efficient Routing and Comprehensive Information Retrieval in Wireless Sensor Networks” by Manjeshwar et al in view of “Data Clustering In Wireless Sensor Network Implemented On Self Organization Feature Map (SOFM) Neural Network” by Mittal et al as shown above in view of U.S. Patent Publication 2007/0005292 to Jin.
Referring to claim 3, Manjeshwar/Mittal does not specifically show wherein the local cluster of nodes in the wireless mesh network comprises one or more mesh network nodes within a fixed radius of the cluster lead node.
The use of a radius to establish a cluster of nodes is known from Jin (see subproblem in paragraph 0105 where radius is used to establish a cluster).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fixed radius as some sensor networks have a wireless distance limit and this would prevent nodes from being stressed by ensuring that they are within the predefined radius.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over over “APTEEN: A Hybrid Protocol for Efficient Routing and Comprehensive Information Retrieval in Wireless Sensor Networks” by Manjeshwar et al in view of “Data Clustering In Wireless Sensor Network Implemented On Self Organization Feature Map (SOFM) Neural Network” by Mittal et al as shown above in view of “A Cyber-Physical Approach to Combined HW-SW Monitoring for Improving Energy Efficiency in Data Centers” by Pagán et al.
Referring to claim 6, Manjeshwar/Mittal shows a sensing system where a wireless sensor network is used for determining current operating status.   However, Manjeshwar does not specifically show the ability to receive, via the wireless network interface, from the cluster lead node, a command to adjust an operational parameter in response to the data associated with the first environmental characteristic; and adjust the operational parameter in response to the command, nor does Manjeshwar show wherein the operational parameter comprises one or more of a periodicity of sensor measurements of the first environmental characteristic, a granularity of sensor measurements of the first environmental characteristic, and a speed of a fan in an enclosure of the information handling system.
“A Cyber-Physical Approach to Combined HW-SW Monitoring for Improving Energy Efficiency in Data Centers” by Pagán et al shows a cluster based Wireless Sensor Network where peripheral nodes (sensors) send information to the central node (gateway).  The central node provides analysis and allows for the control of sampling rates at each independent sensor (see page 5, E. Gateway).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the central node control over sampling rate because it allows for modifying the sampling rates based on the workload of the servers in a data center saving energy (Page 5 in the paragraph below figure 5).

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746. The examiner can normally be reached M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117